Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: The office finds Applicant’s amendment to Claim 26, sufficient to overcome the prior art Rejection.  As Applicant has noted in the arguments of February 8, 2021, US 2005/0013713 to Cooper, which was the primary reference relied upon to provide the impeller structure central for the system, requires an inlet structure position such that its spokes align and are on top of surface (134) and lead into the tunnel shaped structures of C1, as it would be formed in the body of M1, per the rejection of claim 28 in the previous action of September 9, 2020.  As the “spokes” of cooper must follow the tunnel structure they lead into, there is no additional teaching to yield to them being attached to the cap member, body formed as a central raised boss, with walls readily from it such that the spokes would align with such walls without the office relying upon undue hindsight.  The spokes must align instead with the internal tunnels as Cooper has made the structure of its chamber walls formed by the tunnels is key to its operation as discussed in Page 4, ¶50-51, with regards to controlling fluid direction, and thus any alignment with a cap structure would at best be coincidental, and not reach the raised central portion.  As Cooper was relied upon to form the base and meet the primary claim features, and US 2001/0028846 to Vild et al. and subsequent US 6,303,074 to Cooper 2 only provided intervening features, the office performed an additional search to determine other suitable art that might address the missing feature or yield combination in Cooper 1’s place, but no more suitable or closer prior art was identified, resulting in a decision of allowance for the newly amended claim 26 and its dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745